Citation Nr: 0411018	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-08 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from March 1980 to September 
1980, and from December 1982 to September 1993.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2002 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The veteran has a clear diagnosis of PTSD, medically linked to 
events in service.

2.  The veteran's account of a sexual assault during service is 
supported by credible evidence. 

3.  The veteran has PTSD as a result of a traumatic event that 
occurred during her active period of service.


CONCLUSION OF LAW

PTSD was incurred during active military service. 38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002) is applicable to 
this appeal.  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  It 
also includes new notification provisions.  The Board does not 
find a remand is necessary.  The veteran will not be prejudiced by 
the Board proceeding to a decision on this question as the Board 
has resolved the matter in the veteran's favor.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993). 

Service connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2003).

The competent evidence of record establishes that the veteran has 
been diagnosed with PTSD.  Ongoing treatment for PTSD appears in 
VA records dated in 2001.  Pursuant to the claim, a VA examination 
was conducted in April 2002.  The VA examiner had an opportunity 
to review the record and interview the veteran for several hours.  
The examiner determined that the veteran met the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV) criteria for PTSD, and 
diagnosed chronic PTSD.  Therefore, the first element to establish 
service connection for PTSD has been met.  

Here, the veteran's claim is based on an inservice personal 
assault.  The veteran testified before the undersigned Veterans 
Law Judge in October 2003 and presented a detailed written 
statement regarding a rape that occurred during service in July 
1980.  The veteran has stated that there were no witnesses to the 
attack and that she did not report the attack to superior officers 
or law enforcement authorities.  She did discuss the attack with 
her mother and her husband, but they were not supportive.  The 
veteran's mother was unable to provide a statement because of 
illness.  The claims file does not contain direct evidence that 
would provide verification of the attack.  However, there is 
secondary evidence of record that supports the veteran's claim 
with regard to stressors. 

If a post-traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety without 
an identifiable cause; or unexplained economic or social behavior 
changes.  VA will not deny a post-traumatic stress disorder claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  VA 
may submit any evidence that it receives to an appropriate medical 
or mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  38 C.F.R. § 
3.304(f)(3) (2003).

Here, the veteran states that the rape occurred on July 4, 1980.  
The Board finds that the secondary evidence is credible.  The 
service medical records show that on July 23, 1980, the veteran 
reported complaints of pelvic pain that had lasted for about a 
day.  The examiner indicated that it was the veteran's first visit 
for such complaints, and diagnosed trichomonas.  On another visit 
in September 1980, it was noted that the veteran had stopped using 
birth control pills two months prior, and that her last menstrual 
period was on July 24, 1980.  The examiner indicated that the 
veteran's pelvic examination of February 1980 was normal.  At that 
time, the gynecological examination was normal, and the examiner 
stated that pregnancy could not be ruled out.  Regarding behavior 
changes, on July 28, 1980, the veteran was seen for complaints of 
headache and insomnia, and she related problems with her family 
and stress.  The examiner indicated that this had been the 
veteran's first visit for such complaints.  The examiner diagnosed 
situational anxiety and insomnia.  Subsequent treatment record 
entries dated in 1980 also reflect continued problems with acute 
situational stress due to what the veteran related to internal 
family problems.  Also, the records show that from 1982 onward, 
the veteran was seen on numerous occasions for complaints of 
nausea, stomach cramps, and diarrhea.  

As noted above, the veteran has been diagnosed with PTSD.  In the 
April 2002 report, the VA examiner pointed to the various medical 
visits that the veteran made in July1980 concerning her 
gynecological health and the treatment for anxiety.  The examiner 
also provided details regarding other trauma that the veteran 
experienced during her childhood.  Based on all of the recorded 
findings in the file, the examiner ultimately related the 
veteran's PTSD to the reported rape of July 1980.  Therefore, a 
link between the sexual assault during service and the veteran's 
PTSD has been demonstrated.  Accordingly, all three elements of 
the claim for service connection for PTSD are established and 
service connection is warranted.


ORDER

Service connection for PTSD is warranted, and the appeal is 
granted. 




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



